Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              December 18, 2017

The Court of Appeals hereby passes the following order:

A18E0024. BERNARD v. BERNARD.

      James Bernard filed an application for discretionary appeal on December 2,
2017. See Pending Application, Case Number A18D0230. On December 12, 2017,
Bernard filed a Rule 40 (B) Emergency Motion, which this Court improvidently
docketed as a separate emergency motion rather than an emergency motion in the
pending application. See Case Number A18E0024. The emergency motion having
been redocketed to A18D0230 and disposed of, this matter is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/18/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.